CAVANAUGH, Judge.
D.M., a substitute high school music teacher, was found not guilty of misdemeanor indecent assault and corruption of minors in a non-jury trial before Common Pleas jurist Nicholas D’Alessandro. This appeal by the Commonwealth is from the grant of his petition to expunge his arrest record thus preserving his record of no prior arrests.
D.M., age 34, had been charged with two acts of inappropriately caressing an eleven year old student while she was assisting him at school. Both Desiree (the victim) and D.M. were fully clothed.
Although Pennsylvania has strictly regulated expungement of records of convicted persons (18 Pa.C.S.A § 9122), expungement as it relates to individuals arrested and charged, but not convicted, is chiefly a matter of judicial decision. Our supreme court in Commonwealth v. Wexler, 494 Pa. 325, 431 A.2d 877 (1981), established that in a case where the Commonwealth was unable to bear its burden of proof at trial (as here), the expungement burden rests on the Commonwealth to show by compelling evidence justification for the retention of the uneonvicted defendant’s arrest records.
The Commonwealth’s view of Wexler is that we should now reverse the expungement order and, in so doing, the appellant would have us undertake (as do they) a detailed review of, and weighing again of the evidence; an evaluation of the trial court’s reluctance to enter a verdict; and, as an appellate court, thus consider the Wexler balancing test which weighs the Commonwealth’s interests against the petitioner’s due process rights. It is urged that having done so, we must perforce reverse the order of the ex-punction court. It is argued that this conclusion is mandated in aid of the Commonwealth’s compelling duty to protect the health and safety of children.
Where, as here, appellee has been acquitted at trial, we must disagree with the Commonwealth’s analysis which would re-examine the strength of the case against appellees and seek to cast doubt upon the verdict reached by the trial court. The supreme court said as much in Wexler:
We cannot agree with such a conclusion. Rather, if the Commonwealth does not bear its burden of proof beyond a reasonable doubt or admits it is unable to bear its burden of proof, the Commonwealth must bear the burden of justifying why the arrest record should not be expunged.
Commonwealth v. Wexler, 494 Pa. 325, 331, 431 A.2d 877, 880 (1981) (parenthetical references omitted) (emphasis in original).
Consistent with this reading of Wexler, is Commonwealth v. Chacker, 320 Pa.Super. 402, 467 A.2d 386 (1983) which concluded that if the Commonwealth was unable to meet its burden of proof, and, as a result the defendant was not convicted, then, in the matter of expungement the burden is on the Commonwealth to demonstrate by compelling evidence reason for retention of the arrest record.
A similar analysis was undertaken in Commonwealth v. McKee, 357 Pa.Super. 332, 516 A.2d 6 (1986) where the court in a case wherein the defendant had been twice acquitted of rape, proceeded with an analysis which sought to determine if there was compelling evidence by the Commonwealth to justify retention of the arrest record. The court summarized:
The essence of this court’s holdings has been that the Commonwealth’s generalized concern for retention of records, applicable to all defendants, is not a sufficient basis for denying an expunetion petition, see Commonwealth v. Wexler, supra, (illicit drug activity) and Commonwealth v. Chacker, supra (drug activity), nor is the retention of records to inhibit further crimes of the same sort a compelling reason. See Commonwealth v. Rose, 263 Pa.Superior Ct. 349, 397 A.2d 1243 (1979) (retail theft); Rambo v. Commissioner of Police, 301 Pa. Superior Ct. 135, 447 A.2d 279 (1982) (drug charges).
The reasons for retaining the records must be focused on the particular petition*794er before the court and the justifications must pertain specifically to that case.
Commonwealth v. McKee, 357 Pa.Super. 332, 337-8, 516 A.2d 6, 9 (1986).
The district attorney argues from a claimed position of parens patriae of minor children that the arrest record must be maintained since, otherwise, D.M. may accept a future position “secure in the knowledge that his extra-curricular activities with young girls will not be subject to an added measure of oversight”.
The Commonwealth conducts its reexamination of the evidence and the circumstances of the trial pursuant to the following language in Wexler:
The Superior Court, in Commonwealth v. Iacino, 270 Pa.Super. 350, 411 A.2d 754 (1979) (Spaeth, J., concurring) listed several factors that should be considered in determining the respective strengths of the Commonwealth’s and petitioner’s interest in this type of case, and we cite them here with approval:
“These [factors] include the strength of the Commonwealth’s case against the petitioner, the reasons the Commonwealth gives for wishing to retain the records, the petitioner’s age, criminal record, and employment history, the length of time that has elapsed between the arrest and the petition to expunge, and the specific adverse consequences the petitioner may endure should ex-punction be denied.”
Commonwealth v. Wexler, 494 Pa. 325, 329-30, 431 A.2d 877, 879 (1981).
While it is true that Wexler espouses a balancing test that in some cases would include some reconsideration of the “strength of the Commonwealth’s case” and other trial factors, several aspects of the decision deserve consideration. 1) Wexler was dealing with expunction of records of petitioners whose criminal liability was extinguished by nol pros and not, as here, by acquittal at trial. 2) The approved language by Judge Spaeth in Iacino was from a concurring opinion with one joinder and was also from a case where non-culpability was not established by verdict (nolle prosse after suppression of evidence).
In the absence of authority to the contrary, then, we would conclude that in cases where non-culpability has been established by jury or judicial acquittal, the Wex-ler balancing test is simply the petitioner’s presumptive right to be free of the taint of the embryo of criminality which an arrest record proclaims as weighed against the state’s interest in preserving such records.
The Commonwealth has not overcome ap-pellee’s presumptive entitlement to an ex-pungement. While it is inarguable that under our current social mores, the evil conduct which comes closest to universal condemnation is any criminal charge, implicating in any way, an act of molestation of a child. It is a fact that appellee, a 34 year old teacher, has here faced the charge and won an unimpeachable verdict of acquittal on the merits at a trial.1 He also fairly won an order of expunction from a separate judicial officer. We must be mindful that the law offers no greater absolution to an accused than acquittal of the charges, and that expunction of an arrest record, after being found not guilty, is not a matter of judicial clemency. Under these circumstances, the courts should not undertake to carve out exceptions to the basic proposition that expunction should follow acquittal. Commonwealth v. Richardson, 354 Pa.Super. 194, 511 A.2d 827 (1986) (defendant acquitted — “we will not allow_ an arrest record for an unproven charge”). There is no particularized reason why this arrest record must be maintained and we affirm the order of expunction.2
Our research discloses that our supreme court has not squarely faced the issue of the expungement rights of an acquitted-at-trial petitioner. A review of our appellate ex-pungement decisions suggests that the issue *795is not one which is best decided by developing case law. The myriad of circumstances under which arrest and non-culpable disposition may present to the courts have, and will, undoubtedly, offer an insurmountable challenge to the evolvement of symmetrical deci-sional law. Thus, it presents an important legal subject which is likely beyond our poor powers to evenly decide. Expungement, in the computer age, is a daunting undertaking since the fact of an arrest may find its way into a variety of investigatory, regulatory, and prosecutory data resources. Expunetion may no longer be achieved by removing a paper or obliterating an entry in the files of the local police department. The right which the arrestee most imperatively seeks is a declaration of legally sanctioned deniability concerning the fact of his arrest. These are issues best considered by our legislature and we urge them to do so.3 Our neighboring jurisdictions have legislatively addressed this important problem. See N.J. Rev. Stat. § 2C:52-6, 2C:52-14 (1979); N.Y. (Crim.Proc.) Law § 160.50 (Consol.1994); 10 Del.Code § 1025 (1994); Ohio Rev.Code § 2953.52 (1988).
Order affirmed.
TAMILIA, J., files an opinion in support of reversal.
SAYLOR, J., files a dissenting statement.

. The universal scorn attached to such a charge is, of course, a reason why expungement is of great importance to one so accused.


. In the only instance where Pennsylvania law does provide for expunction of arrest record after acquittal, the right is unconditional. See The Controlled Substance, Drug, Device and Cosmetic Act, 35 P.S. 780-119.


. See Russell J. Ober, Jr., Esq., Expungement of Criminal Arrest Records: the State of the Law in Pennsylvania, 83 Dick.L.Rev. 25 (1978) where a similar recommendation is made.